Order entered August 25, 2020




                                        In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                  No. 05-20-00611-CV

              THE CITY OF DALLAS, Appellant/Cross-Appellee

                                          V.

MILLWEE-JACKSON JOINT VENTURE AND STEPHEN M. MILLWEE,
                Appellees/Cross-Appellants

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-04-07287-D

                                       ORDER

      Before the Court is appellees/cross-appellants’ unopposed first motion for

extension of time to file their cross-appellants’ brief. Appellees/cross-appellants

seek an extension to September 21, 2020, the same deadline as the current deadline

for appellant’s brief.

      We note Local Rule 5 requires an appellee/cross-appellant to file a combined

appellee’s and cross-appellant’s brief. See 5th Tex. App. (Dallas) Loc. R. 5(a)(2).

Accordingly, we DENY the motion as premature.

                                               /s/   ERIN A. NOWELL
                                                     JUSTICE